     Case 2:18-cv-01364-NR-MPK Document 129 Filed 05/06/21 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
THUY VAN VO,                                 )
                                             )
                Plaintiff,                   )   2:18-CV-1364-NR
                                             )
       v.                                    )
                                             )
ROBERT GILMORE, et al.,                      )
                                             )
                                             )
               Defendants.                   )
                             MEMORANDUM ORDER
J. Nicholas Ranjan, United States District Judge
      Plaintiff Thuy Van Vo is a prisoner at SCI-Greene. Defendants are SCI-

Greene’s Superintendent, Deputy Superintendent, and Security Captain. In this

lawsuit, Mr. Vo alleges that his Fourth Amendment right to bodily privacy was, and

continues to be, violated by SCI-Greene’s policy of digitally recording and storing

images or video of inmate strip-searches.

      Presently before the Court are Mr. Vo’s objections to Magistrate Judge

Maureen P. Kelly’s Report & Recommendation that Defendants’ motion for summary

judgment be granted. ECF 118; ECF 123. Under 28 U.S.C. § 636(b)(1)(C), the Court

must make a de novo determination of any portions of the Report & Recommendation

to which a party objects. The Court may accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge. The Court may also

recommit the matter to the magistrate judge with instructions.

      This Court previously granted summary judgment on what appears to be a

verbatim identical complaint in Gray v. Gilmore, No. 18-1414, 2021 WL 422802 (W.D.

Pa. Feb. 8, 2021) (Ranjan, J.).     For substantially the same reasons, the Court

overrules Mr. Vo’s objections, adopts Judge Kelly’s Report & Recommendation, and

grants summary judgment to Defendants here, as well.
     Case 2:18-cv-01364-NR-MPK Document 129 Filed 05/06/21 Page 2 of 6




      First, the Court overrules Mr. Vo’s objections to Judge Kelly’s determination

that he failed to exhaust his administrative remedies. The issue here is whether Mr.

Vo properly submitted his grievance using a form applicable to DC-ADM 008—a

special procedure intended to address claims of inmate sexual abuse, including

“voyeurism” by prison staff. Defendants argue, and Judge Kelly agreed, that Mr. Vo

was instead required to submit his complaint via DC-ADM 804—a more generalized

administrative process intended to address the vast majority of inmate grievances.

      Based on the evidentiary record, the Court agrees that DC-ADM 804 was the

right procedure here, and thus that Mr. Vo failed to properly exhaust his

administrative remedies. The relevant portion of DC-ADM 008 only encompasses

“voyeurism” that amounts to “an invasion of privacy for reasons unrelated to

official duties.”   ECF 98-1, p. 87 (emphasis added).        Here, Mr. Vo’s operative

amended complaint clarifies that his “one and only claim” is a challenge to “the digital

recording and storing of [his] naked image, and image[s] of him using the bathroom

on a regular basis.” ECF 26, ¶ 11; see also Garrett v. Wexford Health, 938 F.3d 69, 82

(3d Cir. 2019) (“In general, an amended pleading supersedes the original pleading

and renders the original pleading a nullity.” (citations omitted)). In other words, Mr.

Vo’s sole cause of action is a challenge to SCI-Greene’s official policy and practice of
videorecording strip-searches, not voyeurism by staff members for “unofficial”

reasons. Whether that policy is constitutional or not, it is certainly not “unrelated to

official duties.” Mr. Vo was thus required to proceed through the usual inmate

grievance process under DC-ADM 804.1


1In reaching this conclusion, the Court need not, and does not, decide whether DC-
ADM 008 might be an appropriate means of exhausting administrative remedies
where an inmate claims that prison staff members deviated from established strip-
search policies for unofficial reasons, such as to humiliate inmates.
       Here, as discussed, Mr. Vo chose to explicitly limit his claim to challenge the
prison’s official policy and practice of “videorecording” and temporarily “storing”
                                          -2-
      Case 2:18-cv-01364-NR-MPK Document 129 Filed 05/06/21 Page 3 of 6




      Second, Mr. Vo objects to Judge Kelly’s conclusion that Defendants’ policy

does not violate his privacy rights under the Fourth Amendment.             The Court

overrules that objection, as well. Indeed, as Judge Kelly correctly explained, SCI-

Greene’s official policy and practice—which is what is relevant for purposes of Mr.

Vo’s claim—is reasonable and consistent with the Fourth Amendment. See Gray v.

Gilmore, No. 18-1414, 2021 WL 422802, at *2 (W.D. Pa. Feb. 8, 2021) (Ranjan, J.)

(“As is well established, using a camera to record a strip search in a prison does not,

by itself, amount to a constitutional violation.” (cleaned up)).

      That is, the videorecording policy is reasonably related to Defendants’

legitimate, penological interest in deterring and properly investigating both the

smuggling of contraband and the alleged abuse of prison staff and inmates during

strip-searches. See Florence v. Bd. of Chosen Freeholders of Cty. of Burlington, 566

U.S. 318, 326, (2012) (“The Court has confirmed the importance of deference to

correctional officials and explained that a regulation impinging on an inmate’s

constitutional rights must be upheld if it is reasonably related to legitimate

penological interests.” (cleaned up)); see, e.g., Davis v. Florence, 600 F. App’x 26, 27

(2d Cir. 2015) (“[T]he defendants showed that their practice of … recording strip

frisks via wall-mounted video camera is reasonably related to the legitimate interests


images of inmate strip-searches. Since there is no question that this videorecording
was authorized by official policy, and thus not subject to challenge under DC-ADM
008, the circumstances of this case are distinguishable from those in which courts
have found the boundaries between DC-ADM 008 and DC-ADM 804 to be so “opaque”
as to be incapable of enforcement. See, e.g., Landau v. Lamas, No. 15-1327, 2019 WL
3502627, at *7 (M.D. Pa. Aug. 1, 2019), (“The confusing nature of DC-ADM 804 and
DC-ADM 008 have led district courts in this Circuit to conclude that DC-ADM 804
and DC-ADM 008, as to corollary claims ‘regarding sexual abuse’ create an opaque,
unavailable administrative remedial scheme with respect to those claims.” (cleaned
up)); Sarvey v. Wetzel, No. 16-157, 2018 WL 1519072, at *5 (W.D. Pa. Mar. 28, 2018)
(Baxter, M.J.) (“Here, the DC-ADM 804 and DC-ADM 008 … demonstrate that as to
corollary claims ‘regarding’ sexual abuse, the administrative remedy scheme is
unavailable due to its opaqueness/opacity.” (cleaned up)).

                                          -3-
      Case 2:18-cv-01364-NR-MPK Document 129 Filed 05/06/21 Page 4 of 6




in both inmate and staff security at Sullivan.”); Watley v. Pike Cty., No. 17-1539, 2018

WL 6018903, at *11 (M.D. Pa. Nov. 16, 2018) (“Using a camera to record a strip search

in a prison does not, by itself, amount to a constitutional violation.”); Bellamy v. City

of New York, No. 16-772, 2017 WL 979064, at *3 (S.D.N.Y. Mar. 13, 2017) (“[T]here

is no basis to find that the presence of a camera, by itself, was unreasonable. Indeed,

the presence of cameras may assist prisoners by ensuring that government officials

do not abuse prisoners while conducting searches.”).

      Further, Defendants’ policy of viewing and preserving video footage only when

there is a documented incident, allegation of abuse, or other just cause is also

reasonable and consistent with a policy aimed at protecting the interests described

above. Finally, Defendants have adopted reasonable safeguards to prevent

unnecessary invasions of privacy, including: (1) installing a security cage to prevent

recording of inmates’ genitals and private areas; and (2) using a “fixed” camera that

focuses only on the strip-search area and that does not record the bathroom area.2

      In response, Mr. Vo points to alleged violations of these policies by prison staff.

For example, he alleges, and Defendants acknowledge, that staff members have left

the security cage door open at times, potentially causing inmates’ genitals to be

exposed for the camera (an issue that Defendants say has since been addressed). He
also contends that female staff members have been assigned to the Security Office

where they could, in theory, view footage of male inmates being strip-searched.3

2Mr. Vo disputes that the camera is “fixed,” ECF No. 104 ¶ 17, but, as Judge Kelly
noted, he has not substantiated his claim. That is, he has not obtained evidence
through discovery to establish that the camera can aim at the bathroom area, let
alone that it is aimed there, or that it was used to record video footage of Mr. Vo.
3 Defendants say they are not aware of any instance in which a female guard was
assigned to the office where strip-search recordings are stored, but they also admit
that female officers are not expressly precluded from that area by policy. For
purposes of summary judgment, the Court credits Mr. Vo’s plausible assertion that
female guards have previously been assigned to or otherwise accessed the Security
Office. Even so, there is no evidence that a female guard viewed strip-search video
                                          -4-
      Case 2:18-cv-01364-NR-MPK Document 129 Filed 05/06/21 Page 5 of 6




      But Mr. Vo chose not to assert claims against Defendants or other prison staff

members based on specific incidents of misconduct or abuse.4             Instead, what’s

relevant here is that there is no evidence of any official policy or practice of recording

inmates’ genitals during strip searches, of authorizing opposite-sex guards to view

inmate strip-search footage, or, for that matter, of allowing gratuitous viewing of such

footage by guards for any reason. Moreover, Defendants’ policy of only retaining

strip-search video for 30 to 45 days, absent a need to retain it for a longer period,

helps to mitigate any privacy concerns associated with non-compliance by staff.

      In sum, based on the record, the Court agrees that there is no genuine dispute

of material fact as to Mr. Vo’s claim that Defendants have violated his Fourth

Amendment rights merely by implementing a policy authorizing “the digital

recording and [temporary] storing” of Mr. Vo’s “naked image.” ECF 26, ¶ 11. In

general, videorecording prisoner strip searches serves legitimate penological

interests and is consistent with the Fourth Amendment. Indeed, the Court is mindful

that the presence of video cameras often serves to protect prisoners from physical or

sexual abuse, invasions of privacy, and other civil-rights violations that might

otherwise go unpunished. See, e.g., Ringgold v. Keller, 608 F. App’x 102, 104 (3d Cir.

2015) (“From the footage, we believe a jury could find Zosky and/or Mari used
excessive force on Ringgold.”); see also Kounelis v. Sherrer, 529 F. Supp. 2d 503, 519

(D.N.J. 2008) (“In a case of one person’s word against the word of another, the

footage of any inmate, let alone footage of Mr. Vo. More importantly, given the
narrow focus of Mr. Vo’s claims, there is no evidence that Defendants have an official
policy or practice of allowing female guards to view strip-search footage of male
inmates.
4 To the extent that some of the alleged incidents involved inmates other than Mr.
Vo, he does not have standing to assert claims on their behalf. See Calipo v. Wolf,
No. 18- 320, 2019 WL 6879570, at *4 (W.D. Pa. Nov. 15, 2019) (Lanzillo, M.J.) (“It is
axiomatic that an inmate lacks standing to assert complaints on behalf of other
inmates.”) (citations omitted), report and recommendation adopted, No. 18-320, 2019
WL 6877181 (W.D. Pa. Dec. 17, 2019).
                                          -5-
      Case 2:18-cv-01364-NR-MPK Document 129 Filed 05/06/21 Page 6 of 6




unbiased eye of a surveillance camera would lend a great deal of credibility to one

side’s version of the events.”). Moreover, the particular policy adopted by Defendants

here includes adequate safeguards to protect prisoner privacy and avoid gratuitous

filming of genitals or other private areas. Any constitutional violations that result

from staff members violating Defendants’ policy may, of course, be addressed through

litigation aimed at those specific violations.

      For all these reasons, the Court will adopt Magistrate Judge Kelly’s

recommendations and overrule Mr. Vo’s objections. Defendants’ motion for summary

judgment is GRANTED. Final judgment shall be entered in favor of Defendants,

and the Clerk of Court shall mark this case CLOSED.

DATE: May 6, 2021                                   BY THE COURT:

                                                    /s/ J. Nicholas Ranjan
                                                    United States District Judge




                                          -6-
